Exhibit 10.15

ALTERNATIVE EMPLOYMENT AGREEMENT

          ALTERNATIVE EMPLOYMENT AGREEMENT (this “Agreement”) made and entered
into as of the 16th day of December, 2002, by and among American Seafoods, L.P.,
a Delaware limited partnership (“ASLP”), American Seafoods Group LLC, a wholly
owned subsidiary of ASLP (“Group”) and Southern Pride Catfish LLC, a wholly
owned subsidiary of ASLP and Group (the “Company” and, collectively with ASLP
and Group, “Employer”), and Mr. Bobby Collins, an individual (“Executive”).

W I T N E S S E T H:

          WHEREAS, pursuant to the Amended and Restated Asset Purchase
Agreement, dated as of December 16, 2002 (the “Asset Purchase Agreement”), by
and among the Company, Southern Pride Catfish Trucking Inc., a Delaware
corporation (“Trucking”), Group, Southern Pride Catfish Company, Inc., an
Alabama corporation (the “Seller”), and Joe T. Glover, Jr., an individual, the
Company and Trucking have purchased from the Seller substantially all of the
assets and properties of the Seller;

          WHEREAS, immediately prior to the closing under the Asset Purchase
Agreement, Executive was employed by the Seller in the capacity of General
Manager of Production; and

          WHEREAS, Employer desires to employ Executive and Executive desires to
accept employment with Employer upon the terms and conditions hereinafter set
forth;

          NOW THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, and intending to be legally bound hereby, it is
hereby agreed as follows:

          1.     Employment Term.  Employer agrees to employ Executive, and
Executive agrees to be so employed, in the capacity hereinafter described, for a
term commencing on the date hereof and ending on the third anniversary of the
date hereof (the “Initial Term”); provided, however, that, notwithstanding
anything to the contrary set forth in this Agreement, this Agreement may be
earlier terminated pursuant to the terms hereof.  The term of this Agreement
will automatically extend past the Initial Term for succeeding periods of one
year each unless either party terminates this Agreement as of the end of the
Initial Term, or as of the end of any subsequent one-year period (in either
case, the “Termination Date”), by delivering notice to the other party
specifying the applicable Termination Date not earlier than 180 days and not
later than 120 days prior to the date so specified.  “Employment Term” as used
herein shall mean the term of this Agreement including any automatic extensions
pursuant to the preceding sentence.

          2.     Position and Duties.  Executive shall (in accordance with
Paragraph 11 hereof) diligently and conscientiously devote his full business
time, attention, energy, skill and



--------------------------------------------------------------------------------

best efforts to the business of Employer and the discharge of his duties
hereunder.  Executive’s duties under this Agreement shall be to serve as General
Manager of Production of the Company, with the responsibilities, rights,
authority and duties customarily pertaining to such office and as may be
established from time to time by or under the direction of the board of
directors of the general partner of ASLP or any similar governing body of Group
or the Company (in any such case, the “Board”) or its designees, and Executive
shall report to the president of the Company.  Executive shall also be required
to act, at the request of the Board, as an officer and/or director and/or
manager of such direct or indirect subsidiaries of ASLP or Group as may be
designated by the Board, commensurate with Executive’s office hereunder, all
without further compensation, other than as provided in this Agreement.

          3.     Compensation.

                  (a)     Base Salary.  Employer shall pay to Executive base
salary compensation at an annual rate of $120,000.  Upon expiration of the
Initial Term and annually thereafter, the Board shall review Executive’s base
salary in light of the performance of Executive and the Company, and may, in its
sole discretion, increase or decrease (but not decrease below $120,000) such
base salary by an amount it determines to be appropriate.  Executive’s annual
base salary payable hereunder, as it may be increased or decreased from time to
time, is referred to herein as “Base Salary.”  Base Salary shall be paid in
equal installments in accordance with Employer’s payroll practices in effect
from time to time for executive officers, but in no event less frequently than
monthly.

                  (b)     Performance Bonus.  In addition to Base Salary,
Executive shall be entitled to receive with respect to each fiscal year during
the Employment Term a nondiscretionary annual bonus (the “Performance Bonus”) if
the EBITDA (as defined on Schedule I hereto) of the Company in such fiscal year
exceeds certain targets.  The amount and calculation of the Performance Bonus
are described with particularity on Schedule I hereto.  In no event will the
Performance Bonus (i) be payable if at the time of payment or at any time during
the fiscal year of measurement Group was in default under any credit agreement,
indenture or other instrument relating to indebtedness for borrowed money or
(ii) exceed 75% of Executive’s Base Salary for such fiscal year.  The
Performance Bonus with respect to any fiscal year, if any, shall be paid within
30 days after the receipt by the Board of unaudited financial information or
statements relating to the Company for the pertinent fiscal year. 
Notwithstanding anything in this Agreement to the contrary, for the first 24
months of Executive’s employment under this Agreement, in no event shall the
aggregate amount of Executive’s salary and bonuses (on an annualized basis) be
less than the aggregate amount of the salary and bonuses (excluding any
extraordinary bonuses not consistent with past practice of the Seller) paid to
Executive by the Seller during the 12 months of Executive’s employment by the
Seller immediately preceding the Closing Date.

                  (c)     Option Grants.  Concurrently with the signing of this
Agreement, ASLP shall grant Executive non-qualified options to purchase limited
partnership

2



--------------------------------------------------------------------------------

units in ASLP.  The grant of options pursuant to this Paragraph 3(c) shall be
comprised of 83 Series A Options, 83 Series E Options and 83 Series F Options
(in each case, as defined in the American Seafoods, L.P. Year 2000 Unit Option
Plan, dated as of January 28, 2000, as the same may be from time to time
amended).  All such options shall be subject to the terms and conditions set
forth in the option agreements applicable thereto.  As a condition of the option
grants pursuant to this Paragraph 3(c), Executive agrees to execute an agreement
to be bound by the terms and provisions of the Amended and Restated
Securityholders Agreement of ASLP, dated as of October 4, 2002 (as the same may
be from time to time amended).

          4.     Benefits.  Executive shall be eligible to participate in all
employee benefit plans and programs of Employer offered from time to time during
the term of Executive’s employment hereunder by Employer to employees or
executives of Executive’s rank, to the extent that Executive qualifies under the
eligibility provisions of the applicable plan or plans, in each case consistent
with the then-current practice as approved by the Board from time to time.  The
foregoing shall not be construed to require Employer to establish such plans or
to prevent the modification or termination of such plans once established, and
no such action or failure thereof shall affect this Agreement.  Executive
recognizes that Employer and its subsidiaries and affiliates have the right, in
their sole discretion, to amend, modify or terminate their benefit plans without
creating any rights in Executive.

          5.     Vacation.  Executive shall be entitled to up to four weeks of
paid vacation per calendar year.  A maximum of one week of vacation time may be
carried over from one calendar year and into the following calendar year;
provided, however, that the vacation time be exercised prior to the end of the
subsequent calendar year. 

          6.     Business Expenses.  To the extent that Executive’s reasonable
and necessary expenditures for travel, entertainment and similar items made in
furtherance of Executive’s duties under this Agreement comply with Employer’s
expense reimbursement policy, are wholly or partially deductible by Employer for
federal income tax purposes pursuant to the Internal Revenue Code of 1986, as
amended, and are documented and substantiated by Executive as required by the
Internal Revenue Service and the policies of Employer, Employer shall reimburse
the Executive for such expenditures; provided documentation therefor is
submitted not later than 45 days after such expense is incurred.

          7.     Termination by Employer.

                  (a)     Employer shall have the right to terminate the
Employment Term under the following circumstances (and also as contemplated by
Paragraph 8(b)):

 

            (i)      upon the death of Executive;

3



--------------------------------------------------------------------------------

 

            (ii)    in the event of a disability which prevents or seriously
inhibits Executive from performing his duties for 60 consecutive days as
determined in good faith by the Board, upon 30 days written notice from Employer
to Executive; or

 

 

 

            (iii)   for Cause (as defined below).

 

“Cause” as used in this Agreement shall mean (i) Executive’s commission of a
felony or any other crime involving moral turpitude, fraud, misrepresentation,
embezzlement or theft, (ii) Executive’s engaging in any activity that is harmful
(including, without limitation, alcoholic or other self-induced affliction), in
a material respect, to Employer or any of its subsidiaries or affiliates,
monetarily or otherwise, as determined by a majority of the Board; (iii)
Executive’s material malfeasance (including without limitation, any intentional
act of fraud or theft), misconduct, or gross negligence in connection with the
performance of his duties hereunder; (iv) Executive’s significant violation of
any statutory or common law duty of loyalty to Employer or any of its
subsidiaries or affiliates; (v) Executive’s material breach of this Agreement or
of a material Employer policy (including without limitation, disclosure or
misuse of any confidential or competitively sensitive information or trade
secrets of Employer or a subsidiary or affiliate); or (vi) Executive’s refusal
or failure to carry out directives or instructions of the Board that are
consistent with the scope and nature of Executive’s duties and responsibilities
set forth herein, in the case of clause (v) or (vi) above, only if such breach
or failure continues for more than 10 days following written notice from
Employer describing such breach or failure.

                  (b)     If this Agreement is terminated pursuant to Paragraph
7(a), or for any other reason (except by Executive pursuant to Paragraph 8(a) or
by Employer other than pursuant to Paragraph 7(a)), Executive’s rights and
Employer’s obligations hereunder shall forthwith terminate except that Employer
shall pay Executive his Base Salary earned but not yet paid through the
effective date of termination.  In addition, if Executive is terminated pursuant
to Paragraph 7(a)(i) or 7(a)(ii), Employer shall also pay Executive within 30
days following receipt of audited financial statements for the year during which
such termination occurred, a prorated annual bonus in respect of the partial
year during which such termination occurred, the amount to be equal to the full
amount of the nondiscretionary bonus, if any, that would be due under Paragraph
3(b) multiplied by a fraction, the numerator of which is the number of days in
such fiscal year prior to such termination and the denominator of which is 365. 
In any such case, the rights of Executive or his estate or beneficiary with
respect to the stock options described in Paragraph 3(c) shall be determined in
accordance with the terms of the applicable stock option agreements.

          8.     Termination by Executive.

                  (a)     Executive shall have the right to terminate the
Employment Term for Good Reason (as defined below), upon 60 days’ written notice
to the Board given within 60 days following the occurrence of an event
constituting Good Reason; provided that

4



--------------------------------------------------------------------------------

Employer shall have 10 days (30 days in the case of an event described in clause
(iii) of this Paragraph 8(a)) after the date such notice has been given to the
Board in which to cure the conduct specified in such notice.  For purposes of
this Agreement “Good Reason” shall mean:

 

            (i)     Employer’s failure to pay or provide when due Executive’s
Base Salary; or

 

 

 

 

            (ii)    the failure to continue Executive in his position as
provided in Paragraph 1 or removal of him from such position, in each case
during the Employment Term;

 

 

 

 

            (iii)   a material diminution of Executive’s responsibilities,
duties or status;

 

 

 

 

            (iv)   Employer’s requiring Executive to relocate outside of Hale
County, Alabama; or

 

 

 

 

 

            (v)    Employer’s failure to fulfill the other terms of this
Agreement.

 

                  (b)    If this Agreement is terminated pursuant to Paragraph
8(a), or if Employer shall terminate Executive’s employment under this Agreement
other than pursuant to Paragraph 7(a), Executive shall be entitled to the
following, which he acknowledges to be fair and reasonable, as his sole and
exclusive remedy, in lieu of all other remedies at law or in equity, for any
such termination:

 

            (i)     Base Salary earned but not yet paid through the date of
termination;

 

 

 

 

          (ii)      a prorated annual bonus in respect of the partial fiscal
year during which such termination occurred, the amount to be equal to the sum
of (x) the full amount of the Performance Bonus, if any, that would be due under
Paragraph 3(b) and (y) the full amount of the Sales Bonus that would be due
under Paragraph 3(c), multiplied by a fraction, the numerator of which is the
number of days in such fiscal year prior to such termination and the denominator
of which is 365; and

 

 

 

 

            (iii)   an amount equal to Executive’s actual Base Salary (not
including any bonus paid or payable) for the 12-month period immediately prior
to such termination (or the period during which Executive was employed by
Employer if less than 12 months), payable in 24 equal installments during the
24-month period immediately following such termination (the “Severance Pay
Period”).

In any such case, the rights of Executive or his estate or beneficiary with
respect to the stock options described in Paragraph 3(c) shall be determined in
accordance with the terms of the applicable stock option agreements.  In the
event of any such termination, Executive shall use

5



--------------------------------------------------------------------------------

commercially reasonable efforts to secure alternative employment.  During the
last six months of the Severance Pay Period, any compensation, income or
benefits earned by or paid to (in cash or otherwise) the Executive as an
employee of or consultant to a company other than Employer shall reduce the
amount of severance payments payable during such six-month period pursuant to
Paragraph 8(b)(iii) pro tanto.

                  (c)     If Executive terminates his employment at any time
during the term of this Agreement other than pursuant to Paragraph 8(a), without
limiting or prejudicing any other legal or equitable rights or remedies which
Employer may have upon such breach by Executive, Executive will receive his Base
Salary earned but not yet paid though the date of termination.  In any such
case, the rights of Executive or his estate or beneficiary with respect to the
stock options described in Paragraph 3(c) shall be determined in accordance with
the terms of the applicable stock option agreements. 

          9.     Services Unique.  Executive recognizes that Executive’s
services hereunder are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages, and in the event of a
breach of this Agreement by Executive (particularly, but without limitation,
with respect to the provisions hereof relating to the exclusivity of Executive’s
services and the provisions of Paragraph 11), Employer shall, in addition to all
other remedies available to it, be entitled to equitable relief by way of an
injunction and any other legal or equitable remedies.  Anything to the contrary
herein notwithstanding, Employer may seek such equitable relief in a federal or
state court in New York, and the Executive hereby submits to jurisdiction in
those courts.  Notwithstanding the foregoing, except as provided in Paragraph
11, Executive may not be enjoined from other employment or gainful activity.

          10.   Protection of Employer’s Interests. 

                  (a)     To the fullest extent permitted by law, all rights
worldwide with respect to any intellectual or other property of any nature
conceived, developed, produced, created, suggested or acquired by Executive
during the period commencing on the date hereof and ending six months following
the termination of Executive’s employment hereunder shall be deemed to be a work
made for hire and shall be the sole and exclusive property of Employer. 
Executive agrees to execute, acknowledge and deliver to Employer at Employer’s
request, such further documents as the Employer finds appropriate to evidence
the Employer’s rights in such property. 

                  (b)     Executive further acknowledges that in performing his
duties hereunder, he will have access to proprietary and confidential
information and to trade secrets of Employer and its subsidiaries and
affiliates.  Any confidential and/or proprietary information of Employer or any
of its subsidiaries or affiliates shall not be used by Executive or disclosed or
made available by Executive to any person except (i) as required in the course

6



--------------------------------------------------------------------------------

of Executive’s employment or (ii) when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of
Employer or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information, it being understood that Executive will promptly
notify Employer of such requirement so that Employer may seek to obtain a
protective order.  Upon expiration or earlier termination of the term of
Executive’s employment, Executive shall return to Employer all such information
that exists in written or other physical form (and all copies thereof) under
Executive’s control.  Executive agrees to execute, acknowledge and deliver to
Employer at Employer’s request a confidentiality agreement containing provisions
inclusive of the foregoing provisions of this Paragraph 10(b).

          11.   Non-Competition.

                  (a)     Exclusivity of Employment.  Executive agrees that his
employment hereunder is on an exclusive basis, and that during the Employment
Term, he will not engage in any other business activity.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive from (i) serving
on the boards of directors of other corporations (subject to the approval of the
Board which shall not be unreasonably withheld), (ii) engaging in charitable and
public service activities, (iii) engaging in speaking and writing activities or
(iv) managing his personal investments, provided that such activities (x) do not
interfere with Executive’s availability or ability to perform his duties and
responsibilities hereunder and (y) with the exception of matters described in
clause (iv) and church activities that do not interfere with Executive’s
availability or performance of his duties and responsibilities under this
Agreement, are disclosed in writing to the Board in a notice that references
this provision.

                  (b)     Noncompete.  Executive agrees that during the
Employment Term, and the Severance Pay Period (if applicable), and the 12-month
period thereafter (except if Executive’s employment is terminated for Cause or
Executive terminates his employment without Good Reason, in which case such
12-month period shall be extended to a 24-month period), he shall not, directly
or indirectly, engage in, or participate as an investor in, an officer,
employee, director or agent of, or consultant for, any entity engaging in any
line of business competitive with that of Employer or any of its subsidiaries or
affiliates, or any line of business which Employer or any of its subsidiaries or
affiliates is contemplating; provided however that, nothing herein shall prevent
him from investing as less than a 5% shareholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.  Executive’s participation in an entity in any of the
foregoing capacities, other than participation described in the foregoing
proviso, being sometimes referred to herein as being a “Participant.”

                  (c)     Nonsolicitation of Employees.  Executive agrees that
during the Employment Term and the Severance Pay Period (if applicable), and the
36-month period thereafter (the “Nonsolicitation Period”), he will not, directly
or indirectly, (i) employ, or be a

7



--------------------------------------------------------------------------------

Participant in any entity that employs, any person employed by Employer or any
of its subsidiaries or affiliates in any supervisory capacity during the
preceding 365 days or (ii) in any way induce or attempt to induce any person to
leave the employment of Employer or any of its subsidiaries or affiliates.

                  (d)     Nonsolicitation of Customers.  Executive agrees that
during the Nonsolicitation Period, he will not directly or indirectly, solicit
or do business with, or be a Participant in any entity that solicits or does
business with, any customer of Employer or any of its subsidiaries or
affiliates, nor shall Executive in any way induce or attempt to induce any
customer of Employer or any of its subsidiaries or affiliates to do business
with any person or entity other than Employer or its subsidiaries or affiliates;
provided, however, that the foregoing shall not restrict Executive or any entity
in which he is a Participant from soliciting or doing business with any customer
of Employer or any of its subsidiaries or affiliates with respect to a business
that is not competitive with the business of Employer or any of its subsidiaries
or affiliates.  Notwithstanding the foregoing, after the expiration of the
noncompetition period set forth in Paragraph 11(b), Executive may participate as
an investor in, an officer, employee, director or agent of or consultant for an
entity that does business with one or more customers of Employer in competition
with Employer or any of its subsidiaries or affiliates so long as Executive has
no contact with such customer and has no direct or indirect involvement in the
solicitation of competitive business from any such customer.

                  (e)     Standstill.  Executive agrees that during the
Nonsolicitation Period, Executive shall not, except at the specific written
request or with the specific written permission of the Board:

 

            (i)     engage in or propose, or be a Participant in any entity that
engages in or proposes, a Rule 13e-3 Transaction (as defined in Rule 13e-3 under
the Securities Exchange Act of 1934) or any other material transaction, between
ASLP or any of its subsidiaries or affiliates, on the one hand, and Executive or
any entity in which Executive is a Participant, on the other hand;

 

 

 

           (ii)     acquire any equity securities of ASLP or any of its
subsidiaries or affiliates, or be a participant in any entity that acquires any
equity securities of ASLP or any of its subsidiaries or affiliates;

 

 

 

           (iii)    solicit proxies, or be a Participant in any entity that
solicits proxies, or become a participant in any solicitation of proxies, with
respect to the election of directors of ASLP or any of its subsidiaries or
affiliates in opposition to the nominees recommended by the Board; or

 

 

 

           (iv)    directly or indirectly, engage in or participate in any other
activity that would be reasonably expected to result in a change of control of
Employer or any of its subsidiaries or affiliates.

8



--------------------------------------------------------------------------------

The foregoing provisions of this Paragraph shall not be construed to prohibit or
restrict the manner in which Executives exercises his voting rights in respect
of any securities of ASLP or any of its subsidiaries or affiliates acquired in a
manner that is not a violation of the terms of this Paragraph 11.

          12.   Nondisparagement.  Executive will not at any time during or
after this Agreement directly (or through any other person or entity) make any
public or private statements (whether oral or in writing) which are derogatory
or damaging to Employer or any of its subsidiaries, affiliates, businesses,
activities, operations, affairs, reputations or prospects, or any of their
respective officers, employees, directors or shareholders, except in response to
a subpoena, court order, or other legal compulsion.  Nothing herein shall
require Executive to mislead or provide false information, or prevent Executive
from providing information reasonably believed to be truthful, to any
governmental body, the auditors or attorneys of Employer or any subsidiary or
affiliate of Employer, the Board, any officer or employer of Employer or of any
affiliate of Employer having supervisory authority over Executive, any committee
of the Board, or any Person preparing tax returns for Employer or any affiliate
or subsidiary of Employer.  Employer will not at any time during or after the
term of this Agreement directly (or through any other person or entity) make any
defamatory or disparaging public or private statements (whether oral or in
writing) concerning the Executive.  Nothing herein shall require Employer to
mislead or provide false information, or prevent Employer from providing
information reasonably believed to be truthful, to any governmental body, the
auditors or attorneys of Employer or any subsidiary or affiliate of Employer,
the Board, any officer or employer of Employer or of any affiliate of Employer
having supervisory authority over Executive, any committee of the Board, or any
Person preparing tax returns for Employer or any affiliate or subsidiary of
Employer.

          13.   Representation of the Parties. 

                  (a)     Executive represents and warrants to Employer that
Executive has the capacity to enter into this Agreement and the other agreements
or instruments referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements or instruments by
Executive will not violate any agreement, undertaking or covenant to which
Executive is party or is otherwise bound. 

                  (b)     ASLP represents to Executive that it is a limited
partnership, duly organized and validly existing under the laws of the State of
Delaware. Each of Group and the Company represents to Executive that it is a
limited liability company, duly organized and validly existing under the laws of
the State of Delaware.  Each of ASLP, Group and the Company represents to
Executive that it is fully authorized and empowered by action of the Board to
enter into this Agreement and the other agreements or instruments referred to
herein, and that performance of its obligations under this Agreement and such
other agreements or instruments will not violate any agreement between it and
any other person, firm or other entity.

9



--------------------------------------------------------------------------------

          14.   Key Man Insurance.  Employer will have the right throughout the
term of this Agreement, to obtain or increase insurance on Executive’s life in
such amount as the Board determines, in the name of Employer and for its sole
benefit or otherwise, in the discretion of the Board.  Executive will cooperate
in any and all necessary physical examinations without expense to Executive,
supply information, and sign documents, and otherwise cooperate fully with
Employer as Employer may request in connection with any such insurance. 
Executive warrants and represents that, to his best knowledge, he is in good
health and does not suffer from any medical condition which might interfere with
the timely performance of his obligations under this Agreement.

          15.   Notices.  All notices given under this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) three business days after being mailed by first class certified
mail, return receipt requested, postage prepaid, (c) one business day after
being sent by a reputable overnight delivery service, postage or delivery
charges prepaid, or (d) on the date on which a facsimile is transmitted to the
parties at their respective addresses stated below.  Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Paragraph 15,
except that any such change of address notice shall not be effective unless and
until received.

 

If to Employer:

 

 

 

c/o American Seafoods, L.P.

 

Marketplace Tower

 

2025 First Avenue, Suite 1200

 

Seattle, Washington 98121

 

Attention:  Mr. Jeffrey Davis

 

Facsimile:  (206) 374-1516

 

 

 

with a copy to:

 

 

 

Debevoise & Plimpton

 

919 Third Avenue

 

New York, New York 10022

 

Attention:  Jeffrey J. Rosen, Esq.

 

Facsimile:  (212) 909-6836

 

 

 

If to Executive:

 

 

 

Mr. Bobby Collins

 

22120 Alabama Highway 25

 

Greensboro, Alabama 36744

 

Facsimile:  (334) 624-5770

10



--------------------------------------------------------------------------------

          16.   Entire Agreement, Amendments, Waivers, etc.

                  (a)     No amendment or modification of this Agreement shall
be effective unless set forth in a writing signed by Employer and Executive.  No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time. 
Any waiver must be in writing and signed by the waiving party.

                  (b)     This Agreement, together with the documents referred
to herein, sets forth the entire understanding and agreement of the parties with
respect to the subject matter hereof and supersedes all prior oral and written
understandings and agreements.  There are no representations, agreements,
arrangements or understandings, oral or written, among the parties relating to
the subject matter hereof which are not expressly set forth herein, and no party
hereto has been induced to enter into this Agreement, except by the agreements
expressly contained herein.  Executive hereby acknowledges and agrees that the
provisions of paragraphs (a), (b) and (c) of Section 4.10 of the Asset Purchase
Agreement shall not apply to Executive.

                  (c)     Nothing herein contained shall be construed so as to
require the commission of any act contrary to law, and wherever there is a
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation, the latter shall prevail, but in such
event the provision of this Agreement affected shall be curtailed and limited
only to the extent necessary to bring it within legal requirements.

                  (d)     This Agreement shall inure to the benefit of and be
enforceable by Executive and his heirs, executors, administrators and legal
representatives, by ASLP and its successors and assigns, by Group and its
successors and assigns, and by the Company and its successors and assigns.  This
Agreement and all rights hereunder are personal to Executive and shall not be
assignable.  Each of ASLP, Group and the Company may assign its rights under
this Agreement to any successor by merger, consolidation, purchase of all or
substantially all of its and its subsidiaries’ assets, or otherwise, provided
that such successor assumes all of the liabilities, obligations and duties of
ASLP, Group or the Company, as the case may be, under this Agreement, either
contractually or as a matter of law.

                  (e)     If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect the other provisions or
application of this Agreement that can be given effect without the invalid
provisions or application, and to this end the provisions of this Agreement are
declared to be severable.

          17.   Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Alabama without reference
to principles of conflict of laws.

11



--------------------------------------------------------------------------------

          18.   Right to Equitable Relief.  Executive recognizes that Employer
will have no adequate remedy at law for his breach of any provision of Paragraph
10, 11 or 12 and in the event of any such breach or threatened breach he agrees
that Employer shall be entitled to obtain equitable relief in addition to other
remedies available at law and/or hereunder.

          19.   Taxes.  All payments required to be made to Executive hereunder,
whether during the term of his employment hereunder or otherwise shall be
subject to all applicable federal, state and local tax withholding laws.

          20.   Headings, etc.  The headings set forth herein are included
solely for the purpose of identification and shall not be used for the purpose
of construing the meaning of the provisions of this Agreement.  Unless otherwise
provided, references herein to Paragraphs refer to Paragraphs of this Agreement.

          21.   Arbitration.  Any dispute or controversy between Employer and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration before a single
arbitrator in Tuscaloosa, Alabama, administered by the American Arbitration
Association in accordance with its Commercial Rules then in effect and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitrator shall have the authority to grant motions
to dismiss and for summary judgment, to permit reasonable discovery in
accordance with the Federal Rules of Civil Procedure, and to award any remedy or
relief that a court of competent jurisdiction could order or grant, including,
without limitation, the issuance of an injunction.  However, either party may,
without inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of Employer and Executive.  Arbitration costs shall be divided
equally between Executive and Employer; provided, however, that the arbitrator
shall have the authority to require either party to pay a portion or all of
arbitrator fees to the same extent as a court could award costs in a civil
proceeding.  The decision of the arbitrator shall be a reasoned opinion,
including findings of fact and conclusions of law.  The arbitrator shall have
jurisdiction to correct errors in his or her decision on motion of either party
or sua sponte.

          22.   Survival.  Executive’s obligations under the provisions of
Paragraphs 10, 11 and 12, as well as the provisions of Paragraphs 6, 7(b), 8(b)
and 15 through and including 19 and Paragraphs 22 and 23, shall survive the
termination or expiration of this Agreement.

12



--------------------------------------------------------------------------------

          23.   Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Therefore, in any construction to be made of
this Agreement, the same shall not be construed against any party on the basis
that the party was the drafter.

[Remainder of this page intentionally left blank]

13



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

Employer:

 

 

 

AMERICAN SEAFOODS, L. P.

 

 

 

By:

ASC MANAGEMENT, INC.

 

its General Partner

 

 

 

By:   /s/   BERNT BODAL

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

AMERICAN SEAFOODS GROUP LLC

 

 

 

By: 

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

its Managing Member

 

 

 

By: 

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

its sole Member

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

its Managing Member

 

 

 

By:

ASC MANAGEMENT, INC.,

 

its General Partner

 

 

 

 

By:   /s/   BERNT BODAL

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

14



--------------------------------------------------------------------------------

 

SOUTHERN PRIDE CATFISH LLC

 

 

 

By: 

AMERICAN SEAFOODS GROUP LLC,

 

 

its sole Member

 

 

 

By: 

AMERICAN SEAFOODS CONSOLIDATED LLC,

 

 

its Managing Member

 

 

 

 

By: 

AMERICAN SEAFOODS HOLDINGS LLC,

 

 

its sole Member

 

 

 

 

 

By:

AMERICAN SEAFOODS, L.P.,

 

 

its Managing Member

 

 

 

By:

ASC MANAGEMENT, INC.,

 

 

its General Partner

 

 

 

 

By:   /s/  BERNT BODAL

 

 

--------------------------------------------------------------------------------

/s/  

 

Name:

 

 

Title:

 

 

 

Executive:

 

/s/  BOBBY COLLINS

 

--------------------------------------------------------------------------------

 

Name:

Mr. Bobby Collins

15



--------------------------------------------------------------------------------

SCHEDULE I

PERFORMANCE BONUS CALCULATION

          Subject to the terms and conditions of Paragraph 3(b) (including the
requirement that there shall have occurred no default under credit agreements
applicable to Employer or its affiliates), the nondiscretionary Performance
Bonus described in Paragraph 3(b) for any fiscal year shall be equal to: (i) if
the EBITDA of the Company for such fiscal year is less than 80% of Target EBITDA
for such fiscal year, zero dollars; (ii) if the EBITDA of the Company for such
fiscal year exceeds 120% of Target EBITDA for such fiscal year, 75% of
Executive’s Base Salary for such fiscal year; and (iii) if neither (i) nor (ii)
applies, the product of 75% of Executive’s Base Salary during such fiscal year
multiplied by a fraction, the numerator of which is the amount by which the
EBITDA of the Company for such fiscal year exceeds 80% of Target EBITDA for such
fiscal year, and the denominator of which is 40% of Target EBITDA for such
fiscal year.  Such bonus shall be determined by the Board in good faith on the
basis of internal financial information (prepared in the ordinary course of
business) for the Company for the pertinent fiscal year.

          For these purposes:

          “EBITDA” means, for any period, the sum of the amounts for such period
of: (i) net income (or loss) (excluding (I) interest income, (II) noncash income
items (other than ordinary accruals) and (III) extraordinary items), plus (ii)
to the extent deducted in determining consolidated net income, (x) interest
expense, (y) provisions for taxes based on net income and (z) depreciation and
amortization expense, each as determined for the Company in accordance with
generally accepted accounting principals, consistently applied, except that no
effect shall be given to noncash gains and losses on foreign exchange
contracts.  EBITDA for any period shall be determined by the Board acting in
good faith following receipt of internal financial information (prepared in the
ordinary course of business) for the relevant period and shall reflect as
expenses (determined on an iterative basis if necessary) any bonuses payable in
respect of such year.

          “Target EBITDA” means, for any fiscal year, the amount set forth in
the table below opposite such fiscal year, subject to adjustment on a pro-forma
basis, if and to the extent determined appropriate by the Board, to reflect any
acquisitions effected by the Company or any of its subsidiaries after the date
hereof.

ANNUAL EBITDA TARGET

FISCAL YEAR

 

EBITDA

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

2003

 

$ 10,696,000

 

2004

 

$ 11,673,000

 

2005

 

To be equal to the Board’s projections for such year.

 